Scates, C. J. The instructions substituted by the court for. the two instructions asked by appellant, state the principles of law, governing the case, correctly. The bill of lading is prinna facie evidence of the matters contained in it, but subject to explanation, and to have the truth shown; and so the law was laid down in Bissel et al. v. Price, 16 Ill. R. 408. According to this case the appellants were chargeable, prima facie, for any damage or loss, unless .they could show the same to have been committed, while in possession of some previous carrier or warehouseman. The only evidence offered was a mere speculative remark or opinion^ of appellee, and another'of local agent of appellant. There is nothing to show that either had any particular information or knowledge of facts on the subject. Nor can we resist the conviction that what was said, was merely conversational speculation about how, when and where, the loss might have or could happen, and not even the deliberate assertion of an opinion, much less a solemn deliberate admission. Such an admission would be entitled to great weight. Had appellee been shown to have possessed any particular information on the subject, or any circumstances from which we ought to draw such an inference, then the remark would assume another aspect. Whatever credit, however, should be. given to it, has been passed upon by the jury. And we feel unable to assign to it any higher degree of meaning or credit than has thus been allowed by the jury. There were external marks of violence upon the box. Had these been upon it when delivered to the appellant, proper care would have detected them, and thus have afforded an explanation tending to rebut the prwna facie evidence of the bill of lading. But the carrier, finding such evidences of violence upon the package, should have protected himself by a special bill of lading. Having given a general bill, acknowledging the box to have been received in good order, the presumption is against the loss elsewhere, and unexplained and unrebutted, will become conclusive for the purposes of this recovery. Precarious indeed would be the rights of shippers, and extremely hazardous the transmission of goods even under the insurance of common carriers, if owners, to fix the liability for loss or damage, were required to prove the special circumstances of the time, place and manner of the loss, and the person who suffered it. Eo lower degree of responsibility could be fixed upon the common carrier, than that of making his bill of lading only jprvnia, faoie evidence against him. Less than this would discharge him under it-—more might unjustly fix him with the loss. The law has fixed upon the just medium. Appellant having had opportunity thus to explain, and offering none other than the remarks of appellee, has no cause to complain that such explanation has been deemed unsatisfactory. Judgment affirmed.